DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) filed on 9/27/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement. Please see the attached copy of PTO-1449.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 26-50 are allowed in view of the updated search conducted, prosecution history, and in particular, the discussion on the third page of the remarks filed 7/30/2021 discussing wherein the evidence in the specification clearly demonstrate the criticality of the claimed range; i.e., of a weight ratio of an aqueous phase to an oil phase in the emulsion being between 2.0 and 2.7. In particular, the example titled "Influence of the aqueous phase/oil weight ratio on the clinical efficacy of the NSAID " on p. 16-19 of the specification demonstrates that the claimed range leads to improved clinical efficacy and thus achieves unexpected results over the prior art.
	An updated prior art search, did not identify a prior art reference that discloses the claimed emulsion wherein there is unexpectedly improved clinical efficacy of an NSAID when the weight ratio of an aqueous phase to an oil phase in the emulsion is between 2.0 and 2.7. 
 	Further, there is insufficient motivation to combine the prior art individually or in combination to teach or make obvious each of the limitations of the claimed invention that results in the unexpected results as achieved by the claimed composition.
	Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-50 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.

/QUANGLONG N TRUONG/Examiner, Art Unit 1615